COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 READYONE INDUSTRIES, INC., and                §
 IRMA RIVERA,                                                   No. 08-14-00263-CV
                                                §
                             Appellants,                           Appeal from the
                                                §
 v.                                                          243rd Judicial District Court
                                                §
 MANUEL RAMIREZ,                                              of El Paso County, Texas
                                                §
                             Appellee.                         (TC# 2014-DCV-1389)
                                                §

                                MEMORANDUM OPINION

       The parties have filed a joint motion stating that they have settled the issue in dispute and

asking that we render judgment in favor of Appellants to effectuate the parties’ agreement to

proceed to binding arbitration pursuant to the Mutual Agreement to Arbitrate executed by them.

See TEX.R.APP.P. 42.1(a)(2)(A)(permitting appeals court to dispose of appeal by rendering

judgment effectuating the parties’ agreement); TEX.R.APP.P. 43.2 (permitting appeals court to

reverse the trial court’s judgment and render the judgment the trial court should have rendered).

Because the attorneys representing the parties have signed the settlement agreement and filed it

with the Clerk of this Court, we grant the motion. See TEX.R.APP.P. 42.1(a)(2)(A)(requiring

settlement agreement to be signed by the parties or their attorneys and filed with the clerk before

appeals court can render judgment in accordance with the agreement). Without regard to the
merits, the trial court’s order denying Appellants’ Motion to Compel Arbitration and Stay

Proceeding is reversed and judgment is rendered in favor of Appellants. We assess all costs of

this appeal against Appellants. See TEX.R.APP.P. 42.1(d)(requiring appeals court to assess costs

against appellant absent an agreement by the parties).



October 16, 2015
                                             YVONNE T. RODRIGUEZ, Justice

Before Rodriguez, J., Barajas, and Larsen, Senior Judges
Barajas and Larsen, (Senior Judges)(Sitting by Assignment)




                                                2